Mr. Justice Paxson
delivered the opinion of the court, October 2d 1882.
The judgment of the court below has been so well vindicated by the opinion of the learned judge, that little remains to be added. The writs of fieri facias, as originally issued, and upon which a levy was made by the sheriff upon the personal property of the defendant below, were returned stayed, by reason of a claim upon said property by Ehmegunda Menge, the wife of the defendant. Whereupon the court below awarded an issue under the interpleader act, and approved the bond filed by the claimant. She failed to file her narr., however, and under the rule of court in force in Lancaster county, such failure amounted to an abandonment of her claim. Subsequently, the plaintiff issued an alias fi. fa. on each writ, and levied upon the same property. The defendant’s wife again made claim to the property, and asked for an issue, which issue ivas properly refused by the court. The plaintiff then issued a writ of venditioni exponas in each case ; whereupon two rules were taken below, viz.: a rule upon the part of the plaintiff to set aside their alias fieri facias, and a rule on the part of the defendant to set aside the writ of venditioni exponas. The court below made the first rule absolute and discharged the latter.
We see no error in this ruling. The issue of the alias fi. fa. was an irregularity, but it has done the defendant no harm, and it is well settled that the creditor may follow the property of his debtor, and sell the same upon a vend. ex.: Bain v. Lyle, 18 P. F. S. 60.
Judgment affirmed.